Citation Nr: 1225813	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 40 percent disabling from October 2, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran had active service from July 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record reveals that an October 2007 decision increased the Veteran's disability evaluation of herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease to 40 percent disabling, effective October 9, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran participated in a Travel Board hearing with the undersigned in June 2009.  A transcript of that proceeding has been associated with the veteran's claims file.

In October 2009, the Board remanded this matter for further development.  Additionally, in June 2011 a decision/remand, the Board determined that prior to October 9, 2007, the criteria for a rating in excess of 20 percent for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease have not been met, and remanded the issue of an increased rating for the period beginning October 9, 2007 for further development.  Development has been completed, and the case has been returned to the Board for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. From October 9, 2007, the Veteran's herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, has been manifested by decreased range of motion but not by unfavorable ankylosis of the entire thoracolumbar spine or productive of any incapacitating episodes.

2.  From May 13, 2008, left lower extremity radiculopathy was manifested by atrophy in the left thigh, decreased reflexes and sensation in the left lower extremity, muscle spasms, tenderness, and an antalgic gait.  


CONCLUSIONS OF LAW

1.  From October 9, 2007, the criteria for an evaluation in excess of 40 percent for the Veteran's herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  From May 13, 2008, the criteria for a separate 10 percent evaluation, but not higher, for the left lower extremity radiculopathy are met.  38 C.F.R. 
§§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded the matter for further development in October 2009.  The Board specifically instructed the RO to obtain records from the VA Medical Center (VAMC) from May 2009 to the present; provide the Veteran with a
VA examination to determine the current severity of his service-connected herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease; and to readjudicate the claims on appeal in light of all of the evidence of record.  Subsequently, outstanding VAMC treatment records were associated with the claims folder, the Veteran was afforded an examination for his spine in March 2010 and an addendum report was provided in April 2011, and the claim was readjudicated in a May 2011 supplemental statement of the case.  

Additionally, the Board remanded this matter again in June 2011 to obtain outstanding VA medical records, provide the Veteran an updated examination for his disability, and to readjudicate the claim.  Subsequently, outstanding VA treatment records were associated with the claims folder, the Veteran was afforded an examination in August 2011, and his claim was readjudicated in an April 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Duties to Notify and Assist

In correspondence dated in August 2004 and October 2004, prior to the May 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In light of the Board's denial of the Veteran's claim, no effective date will be assigned, so there can be no possibility of any prejudice to him under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the Veteran was apprised of the evidence necessary to establish higher ratings for his claimed disability in a May 2008 letter.  While this notice came after the rating decision was issued denying his claim, the claim was later readjudicated in the May 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran has been provided with VA examinations throughout the appeal.  The reports of these examinations reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his service-connected lumbar spine disability since he was last examined in August 2011.  See 38 C.F.R. 
§ 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also supra Barr, 21 Vet. App. at 312.  Significantly, neither the Veteran nor his representative has argued that any of his examinations were inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.  Additionally, as noted above, the Veteran presented personal testimony before the undersigned in June 2009.  Thus, the duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011). For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).


The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury provides for the following ratings:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for the following disability ratings:

Incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent); and

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months (10 percent).

For purposes of evaluation under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician. 38 C.F.R. § 4,71a , DC 5243.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2011).

For the period beginning October 9, 2007, the Veteran essentially asserts that his 
herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease is more disabling than contemplated by the current 40 percent evaluation.  

Formula for Rating Intervertebral Disc Syndrome

As noted above, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six  during the past 12 months.  The October 9, 2007, and March 2010 VA examination reports specifically noted that there were no incapacitating episodes.  

During the July 2008 VA examination, the Veteran reported that he had not been prescribed bed rest by a physician, but that he had been on bed rest on his own accord for two weeks in the last 12 months.  The Board acknowledges the Veteran's self-prescribed bed rest in July 2008; however, such bed rest does not meet the definition of an incapacitating episode as it was not prescribed by a physician.  As noted above, Note (1) to Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Nevertheless, even if the Veteran's reported best rest in 2008 were prescribed by his doctor, this reported two weeks period of bed rest fails to meet the requisite time period of at least six weeks to warrant a higher rating.  

Most recently, the August 2011 VA examination report noted that there had been no incapacitating episodes in the last year.  

As the evidence fails to show incapacitating episodes having a total duration of at least six weeks during any 12 months period since October 9, 2007, the Board concludes that the Veteran is not entitled to a rating higher based upon incapacitating episodes.

General Formula for Diseases and Injuries of the Spine

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 50 percent evaluation, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  On VA examination on October 9, 2007, the Veteran demonstrated forward flexion from to 30 degrees, extension to 5 degrees, and bilateral flexion and rotation to 15 degrees with end-range pain in all directions.  The examiner noted a kyphotic spine but indicated that there were no other abnormalities.  

Similar range of motion findings were recorded on VA examination in July 2008.  At that time, the examiner noted forward flexion was 0 to 20 degrees, extension was 5 degrees, and bilateral lateral flexion and bilateral lateral rotation were all 0 to 10 degrees.  It was noted that the Veteran was in pain during all movement from beginning to end.  Also, other than kyphosis, no other spine abnormality was noted.  
A subsequent April 2009 VA treatment record noted that the Veteran had decreased spine range of motion due to pain.  

On VA examination in March 2010, the lower spine ranges of motion do not appear to have been measured.  However, the examiner noted that there were no spine abnormalities except for kyphosis, and specifically indicated that there was no unfavorable ankylosis of the thoracolumbar spine.  

A February 2011 VA treatment record noted that the Veteran had decreased spine range of motion from pain and no point tenderness.  

On VA examination in August 2011, the Veteran was unable to forward flex due to pain, extension was from 0 to 15 degrees, and bilateral flexion and rotation were from 0 to 15 degrees with pain throughout.  Despite the Veteran's reports of painful motion, the examiner noted that there was no ankylosis.  

An August 2011 record noted the Veteran's complaints of increasing pain over the past two months.  Additionally, a September 2011 VA treatment record reflected that the Veteran had decreased range of motion in the spine from pain.  

As shown above, the Veteran has had decreased range of motion of his thoracolumbar spine through the period on appeal.  However, there is no evidence of ankylosis or that his limitation of motion has resulted in the functional equivalent of ankylosis as the Veteran has demonstrated the ability to flex, extend, and laterally flex and rotate on VA examinations in October 2007 and July 2008.  Furthermore, while he could not flex due to pain in September 2011, that examiner, as well as the March 2010 VA examiner, specifically found that there was no unfavorable ankylosis/ankylosis of the thoracolumbar spine and recorded movement in the Veteran's other planes (i.e. extension, rotation, and lateral flexion).  Without evidence of symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a rating in excess of 40 percent are not met.  

In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the October 2007 VA examination report reflected that there was continued pain with repetition times three but no change in range of motion.  The July 2008 VA examination report noted that the Veteran had flare-ups two to three times a week with a severity of 5/10 to 6/10 lasting for about five to six hours.  These flare-ups were precipitated by a change in the weather, sitting for about two hours, walking for about one block, and with bending over activities; and alleviated by lying in bed with two pillows under the knees, taking medications, and rest.  The Veteran further indicated that he could not do anything during the flare-ups until the pain decreased.   Despite these complaints, on range of motion testing, repetition times three resulted in pain and fatigue, but no additional limitations were noted due to weakness, lack of endurance, or incoordination.  Similarly, the March 2010 VA examination report noted that there was no additional limitation of motion with functional impairment during flare-ups.  However, the Veteran was unable to perform repetitive range of motion times three for lumbar spine range of motion due to severity of pain and Deluca could not be addressed.  Likewise, in August 2011, the Veteran was unable to perform repetitive active range of motion due to severity of his pain.  

While the Board is cognizant of the Veteran's inability to perform repetitive range of motion at times during the appeal, there is no indication that such inability is commensurate with unfavorable ankylosis.  On the contrary, ankylosis has not been recorded at time during the appeal.  Likewise, none of the symptoms that are indicative of unfavorable ankylosis have been demonstrated at any time during the course of the appeal.  That is, the Veteran's service-connected back disability is not shown to have manifested in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

Furthermore, the fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Even if the record were to show symptoms consistent with the functional equivalent of favorable ankylosis, the 40 percent disability evaluation currently in effect contemplates favorable ankylosis.  

As to neurological manifestations, the Board notes that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

The record demonstrates neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  Accordingly, the Board will evaluate the Veteran's neurological manifestations pursuant to Diagnostic Code 8520.  Under this provision, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

The relevant evidence includes the October 2007 VA examination report noting that the Veteran denied associated symptoms of his spine disability (including numbness, weakness, bladder complaints, bowel complaints, and erectile dysfunction).  On evaluation, the examiner noted that sensation was intact in both lower extremities.  He also indicated that there was no muscular wasting, muscle tone was fair, deep tendon reflexes were symmetrical, volitional control was intact, and Lasegue's sign was negative bilaterally.  

However, a May 13, 2008, private treatment record noted the Veteran's complaint of increased low back pain with some radiation in the left hip and down the left leg in the last week, without relief from medication.  On evaluation of the Veteran, the physician noted that there was some obvious discomfort in the low back with movements, and some pain in the left paraspinous area but that it was difficult to find any tender spots.  There was no pain in the trochanteric bursa or groin, some atrophy in the left thigh, no knee reflex on the left, and strength appeared to be equal on both sides about 4/5 in all muscle groups tested.  A diagnosis of back pain with radiculopathy was noted.  

Another private treatment record dated a few days later also in May 2008 noted the Veteran's complaints of pain in the lower spine with radiation to the left thigh and weakness in that leg.  On evaluation, the spine was normal with muscle spasm and tenderness at L3-5, and extremities were non-tender.  Reflexes were 1+ in the left knee, 2+ in the right knee and 1+ in the ankle bilaterally.  The diagnosis was lumbar sprain.  A few weeks later, another private treatment record noted the Veteran's complaints of spine pain radiating down the leg and knee with numbness in the left leg.  On neurological evaluation, the physician noted ankle jerks were absent; there was 2+ at the right knee and 1+ in the left knee deep tendon reflexes.  Strength was intact through the lower extremities with the remainder of the neurological examinations being normal.  The physician noted an impression of severe stenosis at L2-3 and L3-4.  

During the July 2008 VA examination, the Veteran complained of numbness in the left lower extremity below the left knee level and of not being able to feel the ground when he walked, unsteadiness in gait, and lack of balance due to the numbness in the left foot and leg.  On evaluation, there was tenderness on palpation in the midline and over the lumbosacral paraspinal muscles, slight muscle spasms, guarding of the movements during all the movements, and the Veteran moved very slowly.  The examiner noted that sensory examination showed decreased touch and pinprick in the L5-S1dermatone distributions in the left lower extremity below the left knee level, but otherwise intact in both lower extremities.  On motor examination, no muscular atrophy was noted, muscle tone was normal, muscle strength was grade 5/5 in the right lower extremity and grade 5/5 in the left hip and left knee, and grade 5/5 in the left ankle and foot.  Also, deep tendon reflexes and knee jerk were 2+ bilaterally, and ankle jerk was 1+ on the right side but was not obtainable on the left side.  Lasegue's sign was 0 to 70 degrees on the right side and 0 to 50 degrees on the left side.  

Another treatment record dated in May 2009, noting the Veteran's complaints of pain in the back, left hip, and upper thigh, showed that his pain was worse with coughing or sneezing but he had no bowel or bladder dysfunction.  

An April 2009 VA treatment record noted that back pain did not radiate.  It was noted that there was also no tenderness, reflexes were 2+, and straight leg raise was negative bilaterally.  

During an April 2009 VA clinical visit, the Veteran complained of worsening back pain over the past couple of months and indicated that the pain was non-radiating with pain just across the lower back.  It was noted that there was no point tenderness and reflexes were 2+ bilaterally, and straight leg raising was negative.  

The March 2010 VA examination report showed that on sensory evaluation, the Veteran was intact in both lower extremities.  Motor examination showed that there was no atrophy, tone was normal, strength was fair and was a three out of four, deep tendon reflexes were symmetrical and sluggish bilaterally, and Lasegue's sign was negative bilaterally.  The examiner found that there were no neurological manifestations, no muscle spasms, no functional impairment of the lower extremities, and no impairment of the sciatic nerve.  The examiner also noted that bowel and bladder control was intact.    

A May 2009 VA treatment record noted that findings in an MRI may represent a disc protrusion.  

A February 2011 VA treatment record showed that although the Veteran complained of pain in the mid lower back, it did not radiate.  

An August 2011 VA treatment record noted the Veteran's complaint of increasing back pain over the past two months.  Pain was in the low back and went up the left hip.  

On VA examination in August 2011, the Veteran reported that pain radiated into the left proximal posterior thigh without paresthesias.  Sensory examination showed that the bilateral lower extremities were intact bilaterally, motor strength to both lower extremities was in the fair range, reflexes were sluggish and symmetrical bilaterally, rectal examination showed intact volitional control, and Lasegue's sign was negative.  Additionally, although there was no spasm or atrophy, there was tenderness, guarding bilaterally, spinal contour, slight kyphosis, and antalgic gait.  There was no unsteadiness from the back strain. 

Based on the evidence, the Board finds that the Veteran is entitled to a separate evaluation for his neurological symptoms in his left lower extremity as of the May 13, 2008, treatment record showing complaints of pain radiating into the left lower extremity and diagnosis of radiculopathy.  The evidence shows that the Veteran has various symptoms including atrophy in the left thigh, decreased reflexes and sensation in the left lower extremity, muscle spasms, tenderness, and an antalgic gait.  In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve and a 10 percent evaluation is warranted for the lower left extremity under Diagnostic Code 8520 from May 13, 2008.  With respect to the period prior to May 13, 2008, the record does not show any neurological impairment or radiculopathy.  On the contrary, the Veteran denied any symptoms associated with neurological impairment at the time of the October 2007 examination.  On examination at that time, the Veteran was neurologically intact in both lower extremities with no muscular wasting, fair muscle tone, symmetrical deep tendon reflexes, intact volitional control, and negative Lasegue's sign.  

A rating in excess of 10 percent is not warranted as the evidence does not show moderate incomplete paralysis at any time during the appeal.  The Veteran was noted to have 4/5 strength in May 2008.  Likewise, no muscle atrophy was noted in July 2008. At that time, the Veteran had normal muscle tone and 5/5 muscle strength in his lower extremities.  Likewise, in March 2010, the Veteran had no atrophy, and normal muscle tone with fair strength.  The examiner specifically found no neurological manifestations.   Similarly, findings are reflected in the August 2011 examination report.  

With respect to the right lower extremity, the evidence of record does not indicate any neurological complaints or symptoms in the right lower extremity warranting a separate evaluation. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations, clinical visits, and his hearing.   The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and various clinical reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range or motion or determining whether symptoms are indicative of neurological impairment and/or sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's spine disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate during the period on appeal (i.e. since October 9, 2007).  However, with respect to the increased rating claim for the spine, the Veteran's symptoms have remained relatively constant (i.e. for the period on appeal beginning October 9, 2007) and as such staged ratings are not warranted during this period.  As to the neurological manifestations of the left lower extremity, a separate 10 percent evaluation is warranted as of May 13, 2008, but no earlier. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, who is retired, has not argued and the record does not otherwise reflect that his service-connected spine disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

From October 9, 2007, entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 40 percent disabling, is denied.

From May 13, 2008, entitlement to a separate 10 percent evaluation, but not higher, for left lower extremity radiculopathy is granted, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


